Judgment, Supreme Court, New York County (Felice Shea, J., at speedy trial motion; Richard Carruthers, J., at jury trial and sentence), rendered September 14, 1993, convicting defendant of rape in the first degree and sodomy in the first degree, and sentencing him, as a persistent felony offender, to concurrent terms of 25 years to life, unanimously affirmed.
Defendant’s speedy trial motion was properly denied. Defendant expressly consented to the adjournments between May 15, 1992 and September 11, 1992, which were necessitated by his request that the People perform DNA testing, and there is no basis upon which to find this time includable (see, People v Kopciowski, 68 NY2d 615). The period between February 22, 1993 and June 7, 1993, during which defendant’s speedy trial motion was pending, was excludable. The record reveals that the length of this delay primarily resulted from the unavailability of minutes that the court directed the People to provide. Delays in the production of those minutes are not chargeable to the People because the court reporters are not within the People’s control (see, People v Holden, 260 AD2d 233, 234-235, lv denied 93 NY2d 1003; People v Lacey, 260 AD2d 309, 311, lv denied 93 NY2d 1003). We have considered and rejected defendant’s remaining arguments. Concur — Rosenberger, J. P., Williams, Andrias, Buckley and Friedman, JJ.